



COURT OF APPEAL FOR ONTARIO

CITATION: Sparr v. Downing, 2020 ONCA 793

DATE: 20201211

DOCKET: C67981

van Rensburg, Benotto and
    Thorburn JJ.A.

BETWEEN

Bernard
    René Jean Sparr

Applicant (Appellant)

and

Denise Lee Downing

Respondent (Respondent)

Karen Kernisant, for the appellant

Ian C. Vallance
, for the respondent

Heard: December 3, 2020 by video conference

On
    appeal from the orders of Justice Michelle OBonsawin of the Superior Court of
    Justice, dated May 24, and June 20, 2019.

REASONS FOR DECISION

[1]

The appellants pleadings in a family law application
    were struck for failure to comply with financial disclosure orders. He appeals
    on the basis that the remedy was excessive and that he did provide sufficient
    disclosure.

[2]

We do not accept these submissions.

[3]

The only issue before the court was the quantum
    of child support. Four judges made six different orders that the appellant
    produce specific financial documentation. He was regularly in breach of these
    orders and received multiple warnings that his pleadings would be struck. As
    the motion judge said in her reasons,  he had been recently warned that this
    was his last chance.

[4]

The remedy was not excessive. Financial
    disclosure in a family law case is  without doubt  one of the most important
    obligations. It should be automatic without the need for court intervention.
    This action was started in 2012. The appellant breached six orders. This court
    has upheld the use of r. 1(8)c of the
Family Law Rules
, O. Reg. 114/99,
in similar circumstances:
Roberts v.

Roberts
,
2015 ONCA 450,
65 R.F.L. (7d) 6
;
Manchanda
v.
Thethi
,
2016 ONCA 909,
84 R.F.L. (7d) 374,
leave to appeal refused, [2017] S.C.C.A. No. 29;
Peerenboom
v.
Peerenboom
,

2020
    ONCA 240,
446 D.L.R. (4d) 418
.

[5]

Nor do we accept that the disclosure he made was
    sufficient, or all he could do. He submits that he disclosed all the documents
    that were necessary. These submissions were rejected by the motion judge who
    found that the disclosure was clearly lacking.

[6]

The appellant also appeals the most recent costs
    order. Given the record and her findings, it was open to the motion judge to
    conclude that the appellant had acted in bad faith and  in accordance with r.
    24(8)  order full recovery costs.

[7]

The appeal is dismissed. If the parties do not
    agree on the costs of the appeal, they may send written submissions limited to
    7 pages within 15 days.

K.
    van Rensburg J.A.

M.L.
    Benotto J.A.

J.A.
    Thorburn J.A.


